        Case 2:18-cv-01758-JMG Document 56 Filed 08/19/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

NATASHA RICHARDSON, et al.,                      :
              Plaintiffs,                        :
                                                 :
                    v.                           :      Civil No. 2:18-cv-01758-JMG
                                                 :
BARBOUR, et al.,                                 :
                  Defendants.                    :
__________________________________________

                                          ORDER

      AND NOW on this 19th day of August, 2020, upon consideration of Defendants’

Motions to Dismiss, ECF Nos. 45-49, and in accordance with the accompanying memorandum

opinion and the reasons explained therein, IT IS HEREBY ORDERED as follows:

   1. The Court retroactively GRANTS Plaintiffs leave to file the Second Amended Complaint.

   2. The Motions to Dismiss Count I (excessive force and false arrest under Section 1983 of

      the Civil Rights Act) are DENIED.

   3. The Motions to Dismiss Count II are GRANTED. The Monell claims in Count II are

      DISMISSED with prejudice and the Municipal Defendants are each DISMISSED with

      prejudice. The entities dismissed are Clifton Heights Borough, Tinicum Township, Upper

      Darby Township, Haverford Township, and Darby Borough.

   4. The Motions to Dismiss Count III (assault and battery) are DENIED.

   5. The Motions to Dismiss Count IV (intentional infliction of emotional distress) are

      GRANTED in part and DENIED in part. Plaintiffs Natasha Richardson, Tyree Thomas,

      and Tymeer Thomas’s claims under Count IV are DISMISSED with prejudice. The

      Motions are DENIED as to the claims under Count IV alleged by Plaintiff Tysheem

      Thomas.
    Case 2:18-cv-01758-JMG Document 56 Filed 08/19/20 Page 2 of 2




6. The statute of limitations and qualified immunity defenses are DENIED without

   prejudice.


                                         BY THE COURT:


                                         /s/ John M. Gallagher
                                         JOHN M. GALLGHER
                                         United States District Court Judge
